UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4760



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


WILLIAM PARROS,

                  Defendant - Appellant.


                              No. 07-4772



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


OWEN ROBINSON, a/k/a Heavy,

                  Defendant - Appellant.


Appeals from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(1:98-cr-00259-BEL-14; 1:98-cr-00259-BEL-5)


Submitted:   June 30, 2008                 Decided:   September 4, 2008


Before NIEMEYER, MOTZ, and KING, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Gerald D. Glass, LAW OFFICES OF GERALD D. GLASS, Towson, Maryland;
G. Godwin Oyewole, Washington, D.C., for Appellants.       Rod J.
Rosenstein, United States Attorney, Robert R. Harding, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            In these consolidated appeals, William Parros and Owen

Robinson appeal the district court’s sentences imposed after we

remanded for resentencing consistent with the rules announced in

United States v. Booker, 543 U.S. 220 (2005).       See United States v.

Robinson, 460 F.3d 550 (4th Cir. 2006). At resentencing, the court

sentenced Parros to twenty years’ imprisonment and Robinson to two

concurrent terms of thirty years’ imprisonment, in each case the

statutory maximum sentence and the Sentencing Guidelines’ sentence.

On appeal, the Appellants claim the district court committed plain

error because it did not have the benefit of the Supreme Court’s

opinions in Gall v. United States, 128 S. Ct. 586 (2007), and

Kimbrough v. United States, 128 S. Ct. 558 (2007).         They also argue

the court treated the Guidelines as mandatory and used facts to

increase their offense levels that were not found by a jury or

admitted by the Appellants.      We affirm.

            Appellate courts review sentences imposed by district

courts   for   reasonableness,    applying    an   abuse   of   discretion

standard.   Gall, 128 S. Ct. at 597-98; United States v. Pauley, 511

F.3d 468, 473-74 (4th Cir. 2007).     When sentencing a defendant, a

district court must:   (1) properly calculate the guideline range;

(2) determine whether a sentence within that range serves the

factors set out in § 3553(a); (3) implement mandatory statutory

limitations; and (4) explain its reasons for selecting a sentence.


                                  - 3 -
Pauley, 511 F.3d at 473.     The Guidelines is “the starting point and

the initial benchmark.”      Gall, 128 S. Ct. at 596.        Next, the court

should give the parties the opportunity to argue for whatever

sentence they deem appropriate.         The court is then instructed to

consider the § 3553(a) factors in light of the defendant’s request

to impose a specific sentence.         Id.   In the Fourth Circuit, “[a]

sentence    within    the   proper    Sentencing    Guidelines    range   is

presumptively reasonable.”        United States v. Allen, 491 F.3d 178,

193 (4th Cir. 2007); see Rita v. United States, 127 S. Ct. 2456,

2462-69    (2007)    (upholding    presumption     of    reasonableness   for

within-guidelines sentence). This presumption can be rebutted only

by showing that the sentence is unreasonable when measured against

the § 3553(a) factors.       United States v. Montes-Pineda, 445 F.3d

375, 379 (4th Cir. 2006).         The district court, however, must not

presume that a sentence within the Guidelines is reasonable. Gall,

128 S. Ct. at 597.     The court must instead “make an individualized

assessment based on the facts presented.”          Id.

           Upon review, this court must first determine whether the

district court committed any significant procedural error, Gall,

128 S. Ct. at 597, such as “failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the § 3553(a) factors, selecting a

sentence based on clearly erroneous facts, or failing to adequately

explain the chosen sentence--including an explanation for any


                                     - 4 -
deviation from the Guidelines range.”                Id.   If this court finds the

sentence      is   procedurally     sound,      we    must    next    “consider    the

substantive reasonableness of the sentence imposed under an abuse-

of-discretion standard.          When conducting this review, the court

will,    of    course,    take      into     account       the     totality   of   the

circumstances, including the extent of any variance from the

Guidelines range.        If the sentence is within the Guidelines range,

the    appellate     court   may,      but   is   not      required    to,    apply    a

presumption of reasonableness.”              Gall, 128 S. Ct. at 597.

              We find the district court appropriately followed the

post-Booker sentencing procedure.                 In each case, it properly

determined the offense level and criminal history category.                           We

find no procedural error.              We further find the sentences were

substantively reasonable.         The court was aware of its authority to

go below the Guidelines based on the § 3553(a) sentencing factors.

              Accordingly, we affirm the sentences.                 We dispense with

oral    argument     because     the    facts     and      legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                        - 5 -